Exhibit 10.19

 

Cardica, Inc.

900 Saginaw Dr.

Redwood City, CA 94063

 

Dated as of July 1, 2014

 

Century Medical, Inc.

1-11-2, Osaki, Shinagawa-ku,

Tokyo 141-8588, Japan

 

Re: Secured Note Purchase Agreement dated as of September 2, 2011 (the “Note
Purchase Agreement”) between Cardica, Inc. (the “Company”) and Century Medical,
Inc. (the “Purchaser”)

 

Gentlemen:

 

Reference is made to the Note Purchase Agreement. All capitalized terms not
otherwise defined herein shall have the meanings contained in the Note Purchase
Agreement.

 

The purpose of this letter is to confirm our agreement with respect to the
following:

 

1.     Section 1.3 of the Note Purchase Agreement is hereby amended by deleting
“fifth (5th)” in the first and second lines thereof and substituting therefor
“seventh (7th)”.

 

2.      The Company hereby ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted
pursuant to the Security Agreement, as collateral security for the Secured
Obligations (as defined in the Security Agreement), and acknowledges that all of
such liens and security interests, and all Collateral (as defined in the
Security Agreement) heretofore pledged as security for the Secured Obligations,
continues to be and remains Collateral for the Secured Obligations from and
after the date hereof.

 

Except as provided herein, all terms and conditions of the Note Purchase
Agreement and each of the other Loan Documents shall remain in full force and
effect.

 

If you are in agreement with the foregoing, please sign the acknowledgment below
and return one original counterpart of this letter to my attention whereupon
this letter shall constitute a binding agreement between us.

 

Sincerely,

     

Cardica, Inc.

        By: /s/ Bernard Hausen         Its: President & CEO Cardica Inc.        
Acknowledged and agreed as of the date first written above:       Century
Medical, Inc.         By: /s/ Akira Hoshino         Its: President & CEO  

 